Citation Nr: 9925275	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound scar of the lumbar region, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of May 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board REMANDED the case for 
additional development of evidence in July 1996.  The 
requested development has since been completed, and the case 
is now ready for appellate review.

The issue which was originally certified for appellate review 
was entitlement to an increased rating for multiple shell 
fragment wounds.  In a written statement of October 1997, 
however, the veteran canceled his appeal with respect to all 
shell fragment wounds except the two set forth above.   

The Board also notes that, in a written statement dated in 
June 1999, the veteran indicated that he intended to submit 
additional evidence.  However, neither the Board nor the RO 
has received any such evidence.  Accordingly, the Board will 
adjudicate the claim based on the evidence that is currently 
of record.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The shell fragment wound scar of the lumbar region has 
not resulted in more than slight limitation of motion or 
characteristic pain on motion. 

3.  The shell fragment wound scar of the left knee is not 
poorly nourished with repeated ulceration, is not tender and 
painful, and does not cause any limitation of function.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a shell fragment wound scar of the lumbar region 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14. 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5299-5295 (1998).

2.  The criteria for a compensable rating for a shell 
fragment wound scar of the left knee are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased ratings is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He declined the opportunity to have a personal 
hearing.  The Board does not know of any additional relevant 
evidence that is available.  The Board has noted that the 
veteran has requested that he be afforded an MRI to better 
evaluate his disabilities.  The Board finds, however, that 
such a procedure is not warranted as the examination reports 
that are already of record contain sufficient findings to 
properly evaluate his disabilities.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

I.  Shell Fragment Wound Scar of the Lumbar Region

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The Board has considered the pertinent diagnostic codes for 
rating scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
a 10 percent rating may be granted for a superficial scar 
that is poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent rating may be assigned if 
the scar is painful and tender on objective examination.  

A rating for a scar may also be assigned pursuant to 
Diagnostic Code 7805 if there is limitation of function of 
the affected part.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).  

The evidence which has been presented includes a letter dated 
in February 1993 from Robert B. Mills, a chiropractor, which 
shows that the veteran had reported complaints of having 
chronic recurring back pain which extended into his hip and 
which was more severe in the mornings.  The veteran gave a 
history of having shrapnel injuries in the lumbar area and 
left shoulder during the Vietnam War.  The chiropractor 
stated that he had periodically, but sporadically treated the 
veteran since March 1978 for exacerbations of the complaints.  
He further stated that he felt that the veteran was sincere 
in his complaints without any psychological overlay.  The 
Board notes that the examiner did not give an opinion linking 
the veteran's current complaints to the history of shrapnel 
wounds.  The fact that the veteran himself attributed his 
back pain to the history of shrapnel wounds does not provide 
support for his claim.  Similarly, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The evidence that is of record also includes several VA 
examination reports.  The report of an examination of the 
veteran's scars conducted by the VA in March 1993 shows that 
the veteran had a history of receiving multiple shrapnel and 
fragmentation wounds in 1969, the largest being seven and a 
half inches long on the right inferior flank.  Examination 
revealed a well-healed surgical scar with no adhesions.  
There was no keloid formation, adherence or herniation.  
There was also no inflammation, swelling, depression, 
vascular supply disturbance or ulceration.  The scars were 
not painful or tender on objective examination.  There was no 
limitation of function of the parts affected.  The diagnosis 
was multiple non-disfiguring scars of the body.  

The report of an examination of the veteran's spine conducted 
by the VA in March 1993 shows that the spine was straight 
with no postural abnormalities or fixed deformities.  The 
musculature of the back had no atrophy.  Forward flexion was 
decreased due to abdominal obesity.  Backward extension was 
to 30 degrees.  Right and left lateral flexion were each to 
60 degrees, and right and left rotation were each from 65-70 
degrees.  There was no objective evidence of pain on motion.  
There was also no evidence of neurological involvement.   

The report of an examination of the veteran's scars conducted 
by the VA in February 1997 shows that the veteran had a 
horizontal surgical scar on the right flank that was 15 
centimeter by 4 millimeter.  The scar was flat, non-
retracted, and well healed, without cosmetic defect or 
ulceration.  

The report of an examination of the veteran's spinal cord 
conducted by the VA in February 1997 shows that the veteran 
gave a history of having had shrapnel wounds to the right 
posterior flank in February 1969 in Vietnam.  He had 
exploratory surgery of the right flank subcutaneous tissue to 
evaluate the damage.  No internal damage was noted, and the 
veteran was sutured and sent to a ward.  The veteran reported 
subjective complaints of having trouble bending over.  He 
also said that when he bent over for a long time he got a 
burning sensation in the area of the scar that radiated down 
his leg.  On objective examination, there was a large 15-
centimeter surgical scar.  It was horizontal on the right 
posterior and lateral flank area.  It was approximately 10 
centimeters lateral from the midline of the lumbosacral spine 
and extended laterally.  Following examination, the diagnosis 
was no history of injury or disease of the spinal cord.  

The report of an examination of the veteran's spine conducted 
by the VA in February 1997 shows that there was a scar noted 
over the right flank as had been described in previous 
examinations.  The range of motion of the spine was forward 
flexion to 95 degrees, backward extension to 35 degrees, 
right and left lateral flexion to 35 degrees, and right and 
left rotation to 35 degrees with discomfort.  Regarding 
whether there was objective evidence of pain on motion, the 
examiner stated that this was essentially inconsistent and 
difficult to determine.  The examiner stated that there was 
no evidence of any neurological involvement.  Deep tendon 
reflexes were normal, and there were no sensory deficits 
except those noted on a separate peripheral nerve 
examination.  The diagnoses were (1) shrapnel wound right 
flank 1969 with chronic pain; and (2) the patient alleges a 
history of chronic low back pain.  The examiner indicated 
that there was only minimal loss of range of motion in the 
lumbosacral spine due to the shrapnel wounds.  He also stated 
that it was doubtful that any disability of the back or lower 
extremities had been caused or chronically worsened by the 
veteran's shrapnel wounds as the wounds were all superficial.  

The report of an examination of the veteran's spine conducted 
by the VA in May 1998 shows that the diagnosis was history of 
a shrapnel wound to the right lower outer back.  The examiner 
noted that there was no history given of an injury 
specifically to the spine itself.  The examiner also noted 
that the spinal examination was normal other than the 20-
centimeter linear scar that was not depressed, and had no 
tissue loss.  

Finally, the report of an examination of the veteran's scars 
conducted by the VA in May 1998 shows that the examiner noted 
that the veteran had a history of shrapnel wounds received 
while serving in Vietnam in 1969, and that the wounds left 
multiple scars on multiple areas of his body.  However the 
examiner concluded that all scars were well healed leaving no 
cosmetic or functional defects.  

Based on the foregoing evidence, the Board finds that the 
shell fragment wound scar of the lumbar region has not 
resulted in more than slight limitation of motion or 
characteristic pain on motion.  Such manifestations are not 
reflected in any of the medical evidence.  In addition there 
is no evidence of intervertebral disc syndrome associated 
with the lumbar region scar.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for a shell fragment wound scar of the lumbar 
region are not met.

II.  Shell Fragment Wound Scar of the Left Knee.

The Board again considers the diagnostic codes for rating 
scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  Under 38 C.F.R. 
§ 4.31 (1998), however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.

With respect to rating any functional impairment shown to be 
attributable to the scar of the left knee, the Board notes 
that under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment. 
Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

Numerous VA medical treatment records reflect that the 
veteran has received treatment for complaints of left knee 
pain.  Degenerative joint disease of the left knee was 
diagnosed on several occasions.  However, none of the records 
contain any medical opinion showing that the left knee 
degenerative arthritis is attributable to the veteran's shell 
fragment wound of the left knee.  

The report of an examination of the veteran's scars conducted 
by the VA in May 1998 shows that the examiner noted that the 
veteran had a history of shrapnel wounds received while 
serving in Vietnam in 1969, and that the wounds left multiple 
scars on multiple areas of his body.  However the examiner 
concluded that all scars were well healed leaving no cosmetic 
or functional defects.  

Similarly, a VA joints examination addendum dated in January 
1999 shows that the examiner concluded that it was most 
likely that the osteoarthritis of the left knee was more of a 
degenerative condition and was not directly caused by the 
superficial wound sustained from shrapnel to the left knee.  

After considering the foregoing evidence, the Board finds no 
basis for assigning a compensable rating.  There is no 
evidence that the scar tissue is poorly nourished with 
repeated ulceration so as to warrant a compensable rating 
under Diagnostic Code 7803.  Furthermore, the scarring has 
not been shown to be tender and painful on objective 
demonstration so as to warrant a compensable rating under 
Diagnostic Code 7804.

Finally, there is no objective evidence that the veteran's 
service-connected scar of the left knee interferes with the 
functions of his body so as to warrant a compensable rating 
under Diagnostic Code 7805.  The VA examination reports 
reflect that the service-connected shrapnel wound does not 
currently cause restrictions.  Any impairment of the knee is 
instead attributable to the veteran's nonservice-connected 
arthritis of the left knee.  The use of manifestations not 
resulting from nonservice-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14 (1998).  
Accordingly, the Board concludes that the criteria for a 
compensable rating for a shell fragment wound scar of the 
left knee are not met.


III. Extraschedular Rating 

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1998).  There has been no showing 
that either of the veteran's service-connected disabilities 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for the disorders and there has been no 
objective evidence submitted that the veteran is unemployable 
due to the disabilities or that he has lost substantial 
periods of time from work.  Under these circumstances, the 
Board finds that the veteran has not demonstrated frequent 
periods of hospitalization or marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An evaluation in excess of 10 percent for a shell fragment 
wound scar of the lumbar region is denied.  

A compensable evaluation for a shell fragment wound scar of 
the left knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

